June 4, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          JANICE HUNICKE, Appellant

NO. 14-12-00199-CV                           V.

              SEAFARERS INTERNATIONAL UNION, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Seafarers
International Union, signed February 23, 2012, was heard on the transcript of the
record. We have inspected the record and find the trial court erred by granting
summary judgment on the appellant’s sexual-harassment claim on the basis of
limitations. We therefore order that the portion of the judgment that dismisses the
appellant’s sexual-harassment claim is REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.